NUMBER 13-15-464-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG
____________________________________________________________

CLARENCE W. LEWIS AND
EVELYN J. LEWIS,                                                                      Appellants,

                                                  v.

CITY OF CONROE,                                                                          Appellee.
____________________________________________________________

          On appeal from the County Court at Law No. 2
                 of Montgomery County, Texas
____________________________________________________________

                                          ORDER
                Before Justices Garza, Perkes, and Longoria
                             Order Per Curiam
        This cause is before the Court on appellants’ motion for extension of time to file

third amended brief and appellee’s response.1 Appellants’ brief was originally due on


        1 This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant

to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2015 R.S.).
February 19, 2016.

       Appellants’ second amended brief was received on August 11, 2016.             Upon

review of the appellants’ second amended brief, we found the brief contained numerous

formal defects and the case has not been properly presented. See TEX. R. APP. P. 38.9.

In particular, (1) the statement of the case is not supported by record references as

required by Rule 38.1(d); (2) the brief does not state the issues presented as required by

Rule 38.1(f); (3) the statement of facts is not supported by record references as required

by Rule 38.1(g); and (4) the brief does not contain an appendix as required by Rule

38.1(k).

       Appellants were notified of these defects by letter dated August 22, 2016, and were

directed to file an amended brief in compliance within ten days. Instead of filing an

amended brief, appellants have filed a motion for extension of time to file a third amended

brief, requesting a thirty day extension.

       The Court GRANTS IN PART and DENIES IN PART appellants’ motion for

extension of time to file a third amended brief. This motion is GRANTED insofar as the

Court will extend appellants’ deadline to file an amended brief with this Court that

complies with the above rules within fifteen days from the date of this order. This motion

is DENIED insofar as the Court will not allow an extension until October 2, 2016. No

further extensions will be granted.

       Appellee’s response to appellants’ motion for extension of time to file brief states

that appellants have failed to serve a copy of all documents on appellee. Texas Rule of

Appellate Procedure 9.5 (a) provides that “At or before the time of a document’s filing,

                                            2
the filing party must serve a copy on all parties to the proceeding. Service on a party

represented by counsel must be made on that party’s lead counsel.” See id. 9.5 (a).

Pro se litigants are held to the same standards as licensed attorneys, and they must

therefore comply with all applicable rules of procedure. Mansfield State Bank v. Cohn,

573 S.W.2d 181, 184-85 (Tex. 1978).

       If appellants file an amended brief that fails to comply with this order of the Court

and the Texas Rules of Appellate Procedure, the Court may strike the brief, prohibit

appellant from filing another, and proceed as if appellants had failed to file a brief. See

id. 38.9(a). Under such circumstances, the Court may dismiss the appeal for want of

prosecution and appellants’ failure to comply with this Court’s directive and the appellate

rules. See id. 38.8(a)(1), 42.3(b),(c).

       It is so ORDERED.

                                                               PER CURIAM



Delivered and filed the
9th day of September, 2016.




                                             3